Case 1:19-cv-01152-LJV-JJM Document 112-6 Filed 01/13/21 Page 1of 4

 

EXHIBIT E

 

 

 

 
Case 1:19-cv-01152-LJV-JJM Document 112-6 Filed 01/13/21 Page 2 of 4

From: "Frank, Meghan" <mmfrank@mtb.com>

Subject: Data Destruction Certificate Request

Date: October 10, 2019 at 12:02:21 PM EDT

To: "rdowns1372@gmail.com" <rdowns1372@gmail.com>

Hi Dick,

As discussed over the phone, please find a data destruction
certificate attached for your execution. After separating from the
Bank, we conducted an email review and found instances where
you sent customer documents, containing customer information
from your personal email address to your M&T email.

Please complete and send back the data destruction certificate to
me, as soon as possible. Please let me know if you have any
questions.

Thank you,

Meghan Frank, PHR; SHRM-CP

Vice President | M&T Bank

Human Resources | Senior Employee Relations Specialist
80 Holtz Drive, Cheektowaga, NY 14225

716-840-7995

mmfrank@mtb.com | mtb.com

 

This email may contaln privileged and/or
confidential Information that is intended solely
for the use of the addressee. if you are not the
intended recipient or entity, you are strictly
prohibited from disclosing, copying, distributing
or using any of the information contained in the
transmission. If you received this
communication in error, please contact the
sender immediately and destroy the material in
Case 1:19-cv-01152-LJV-JJM Document 112-6 Filed 01/13/21 Page 3 of 4

its entirety, whether electronic or hard copy.
This communication may contain nonpublic
personal information about consumers subject to
the restrictions of the Gramm-Leach-Bliley Act
and the Sarbanes-Oxley Act. You may not
directly or Indirectly reuse or disclose such
Information for any purpose other than to provide
the services for which you are receiving the
information. There are risks associated with the
use of electronic transmission. The sender of
this Information does not control the method of
transmittal or service providers and assumes no
duty or obligation for the security, receipt, or
third party interception of this transmission.
Case 1:19-cv-01152-LJV-JJM Document 112-6 Filed 01/13/21 Page 4 of 4

CERTIFICATE OF DESTRUCTION

I, Richard Downs, former employee at M&T Bank on this __ day of .20__,
certify that as of ,20___, Ihave permanently deleted, except as provided
below with respect to any system back-up, all emails and associated electronic files containing
proprietary and/or customer information of M&T Bank or M&T Bank’s affiliates, or any of their
respective vendors or customers, (collectively referred to hereafter as “Email Correspondence”)
that I received in my email account, rdowns1372@gmail.com, from April 2019 through July 2019,
from my former M&T email address RDowns@mtb.com.

I further certify that I was the only person who accessed the Email Correspondence, and the Email
Correspondence was not saved, printed, reproduced, forwarded, or otherwise shared with anyone
else except as expressly stated in this Certificate. Additionally, I have not used, and will not use,
the Email Correspondence or any information that could be gleaned from the Email
Correspondence for any purpose whatsoever.

I understand that I am signing and delivering this Certificate at the request of M&T Bank, Buffalo,

New York and that they will be relying upon such Certificate in relation to their inquiry into the
above-described transmittal of the Email Correspondence.

By: (Sign Name)

 

Name: (Print Name)

 
